Dear Judge Ventura:
Your inquiry of recent date prompts review of the provisions of the Dual Officeholding and Dual Employment laws, found within the provisions of LSA-R.S. 42:61, et seq. Therein, it is permissible for a justice of the peace, who holds local elective office, to also hold local full-time employment as foreman of the parish police jury. LSA-R.S. 42:63(D) prohibits the simultaneous holding of these positions where the employment is within "the same political subdivision in which he holds elective office". Justice of the peace courts and parishes are separate political subdivisions as defined by LSA-R.S. 42:63(9), and for that reason, the prohibition does not apply to the facts related. Our conclusion remains the same, despite the fact that both positions are funded by the police jury.
However, note that the office of Justice of the Peace is considered to be within the purview of the Code of Judicial Conduct administered by the Judiciary Commission of the Louisiana Supreme Court. Canon 5 and Canon 6 of the Code may be of concern in this matter. You should direct your inquiry on this point to Mr. Hugh Collins, Judicial Administrator, 301 Loyola Avenue, Room 109, New Orleans, Louisiana, 70112.
Finally, we also refer all ethical inquiries to the Board of Ethics for Elected Officials, 7343 Perkins Road, Baton Rouge, Louisiana, 70808. We direct you to this office for resolution of any potential ethical conflict.
Very truly yours,
                           RICHARD P. IEYOUB ATTORNEY GENERAL
                           BY: ______________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Honorable Mario Ventura Justice of the Peace Allen Road Abita Springs, LA 70420
Date Received: November 14, 1994 Date Released:
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL